        Case 4:16-cv-01652-ACA Document 53 Filed 10/29/18 Page 1 of 4                   FILED
                                                                               2018 Oct-29 AM 10:32
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

TERRY BLUMENFELD,                           ]
                                            ]
      Plaintiff,                            ]
                                            ]
v.                                          ]            4:16-cv-01652-ACA
                                            ]
REGIONS BANK,                               ]
                                            ]
      Defendant.                            ]

                                    ORDER

      This matter comes before the court on Defendant Regions Bank’s motion to

certify an interlocutory appeal and to stay the case pending appeal. (Doc. 49). The

court GRANTS IN PART and DENIES IN PART the motion. The court

GRANTS the motion for certification and CERTIFIES for interlocutory appeal

its order granting in part and denying in part Regions Bank’s motion for summary

judgment (doc. 44), so that the Eleventh Circuit can answer the following question:

“Whether 15 U.S.C. § 1681b(f) incorporates the ‘reason to believe’ standard set

out in § 1681b(a)(3) in determining whether a ‘person’ may use or obtain a

consumer report?”

      The court GRANTS IN PART and DENIES IN PART the motion to stay

the case. The court GRANTS the motion to stay the trial, but the court will not

stay the case entirely.
        Case 4:16-cv-01652-ACA Document 53 Filed 10/29/18 Page 2 of 4



      On September 5, 2018, the court granted in part and denied in part Regions

Bank’s motion for summary judgment against Plaintiff Terry Blumenfeld. (Doc.

44). At that point, the claims remaining in this case were: (1) violation of the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. (“Count One”);

(2) invasion of privacy (“Count Two”); (3) wanton hiring, training, and supervising

of incompetent employees and/or agents (“Count Four”); and (5) wanton and

reckless conduct (“Count Six”). The court granted summary judgment to Regions

Bank on Counts Two and Four, but denied the motion as to Counts One and Six.

(Doc. 44 at 2–3).

      Regions Bank has moved to certify an interlocutory appeal under 28 U.S.C.

§ 1292(b). (Doc. 49). That section provides:

             When a district judge, in making in a civil action an order not
      otherwise appealable under this section, shall be of the opinion that
      such order involves a controlling question of law as to which there is
      substantial ground for difference of opinion and that an immediate
      appeal from the order may materially advance the ultimate
      termination of the litigation, he shall so state in writing in such order.
      The Court of Appeals which would have jurisdiction of an appeal of
      such action may thereupon, in its discretion, permit an appeal to be
      taken from such order, if application is made to it within ten days after
      the entry of the order: Provided, however, That application for an
      appeal hereunder shall not stay proceedings in the district court unless
      the district judge or the Court of Appeals or a judge thereof shall so
      order.

28 U.S.C. § 1292(b). The Eleventh Circuit has explained that it will exercise its

discretion to entertain an interlocutory appeal under § 1292(b)


                                          2
         Case 4:16-cv-01652-ACA Document 53 Filed 10/29/18 Page 3 of 4



      only when (1) the appeal presents a pure question of law, (2) the
      question is controlling of at least a substantial part of the case, (3) the
      district court identifies the question in its order, (4) there are
      substantial grounds for differences of opinion on the question, and
      (5) resolution of the question may reduce the amount of litigation
      necessary on remand.

Drummond Co., Inc. v. Conrad & Scherer, LLP, 885 F.3d 1324, 1336 (11th Cir.

2018).

      The court finds that certification is appropriate to answer whether 15 U.S.C.

§ 1681b(f) incorporates the “reason to believe” standard set out in § 1681b(a)(3) in

determining whether a “person” may use or obtain a consumer report. First, the

question is one of pure law, which will not require the Eleventh Circuit to delve

into the facts of this case. Second, the question is controlling of a substantial part

of the case because it will aid the court and the parties in crafting jury instructions

on one of the two claims that will proceed to trial. Third, there are substantial

grounds for a difference of opinion, illustrated by the fact that various other district

courts have reached different results in addressing the question. (See Doc. 44 at

10–11). And finally, resolution of the question may reduce the amount of litigation

on remand because it could save the court and the parties from needlessly

expending resources on multiple trials if the Eleventh Circuit determines that this

court’s interpretation of § 1681b(f) was erroneous.           Accordingly, the court

GRANTS Regions Bank’s motion to certify for interlocutory appeal the order




                                           3
            Case 4:16-cv-01652-ACA Document 53 Filed 10/29/18 Page 4 of 4



granting in part and denying in part Regions Bank’s motion for summary

judgment.

       Regions Bank also seeks to stay this case pending appeal. Section 1292(b)

provides that “an appeal hereunder shall not stay proceedings in the district court

unless the district judge or the Court of Appeals or a judge thereof shall so order.”

The court GRANTS the request to stay the trial, but the court will not stay the case

entirely.

       DONE and ORDERED this October 29, 2018.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          4
